Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-17 in the reply filed on 11/9/2022 is acknowledged. Applicant has cancelled all method claims 18-20 and added new apparatus claims 21-23. The traversal is on the ground(s) that examination of both apparatus and method claims would not constitute an undue search burden. This is found not to be persuasive because the apparatus and method claims are in different classes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “movement, by a motor of the adjustment mechanism, of the top surface of the adjustment mechanism relative to the stage” which is unclear.
Examiner suggests amendments to the claim as below (or a comparable language) to overcome this rejection:--movement of the top surface of the adjustment mechanism relative to the stage …; wherein a motor is configured to generate the movement--.
Claims 10-17 are rejected due to dependency on rejected claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12, 14 and 21-23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gangakhedkar at al. (US Publication No. 2019/0189498 A1) hereinafter Gangakhedkar.
Regarding claim 1, Gangakhedkar teaches (reproduced and annotated Figs. below) a height adjustable semiconductor wafer support, comprising: a chuck (susceptor assembly 440 and lift assembly 550) for supporting a semiconductor wafer (substrate 60); an adjustment mechanism (rotation assembly 600) having a top surface for supporting the chuck (see Fig. 14B which shows the bottom surface of lift assembly 550 of the chuck is supported on top surface of the adjustment mechanism/rotation assembly 600); and a stage (412) coupled to the adjustment mechanism such that movement of the top surface of the adjustment mechanism relative to the stage (compare Figs. 14A-14C) changes a distance between the top surface of the adjustment mechanism and a top surface of the stage.

    PNG
    media_image1.png
    883
    1433
    media_image1.png
    Greyscale

Regarding claim 9, Gangakhedkar teaches a height adjustable semiconductor wafer support, comprising: a chuck (susceptor assembly 440 and lift assembly 550) for supporting a semiconductor wafer (substrate 60); an adjustment mechanism (rotation assembly 600) having a top surface for supporting the chuck (see Fig. 14B which shows the bottom surface of lift assembly 550 of the chuck is supported on top surface of the adjustment mechanism/rotation assembly 600); and a stage (412) coupled to the adjustment mechanism such that movement, by a motor (motor pulley 672) of the adjustment mechanism, of the top surface of the adjustment mechanism relative to the stage changes a distance between the top surface of the adjustment mechanism and a top surface of the stage (compare Figs. 14A-14C).
Regarding claim 10, Gangakhedkar teaches the adjustment mechanism comprises: a shaft (620) coupled to the motor (motor pulley 672), wherein a first end of the shaft defines the top surface of the adjustment mechanism.
Regarding claim 11, Gangakhedkar teaches a belt (665) coupled to the motor and the shaft, wherein the motor moves the belt and movement of the belt in a first direction moves the shaft in a first vertical direction to change the distance between the top surface of the adjustment mechanism and the top surface of the stage, wherein the first vertical direction corresponds to a longitudinal axis of the shaft.
Regarding claim 12, Gangakhedkar teaches a wheel (pulley 660) coupled to the belt and the shaft, wherein the movement of the belt in the first direction rotates the wheel in a first rotational direction and rotation of the wheel in the first rotational direction moves the shaft in the first vertical direction.
Regarding claim 14, Gangakhedkar teaches a first shaft mating portion; and a first wheel mating portion, wherein the first shaft mating portion mates with the first wheel mating portion (where shaft is connected to wheel) as the wheel rotates to move the shaft in the first vertical direction.
Regarding claim 21, Gangakhedkar teaches (reproduced and annotated Figs. above) a height adjustable semiconductor wafer support, comprising: a stage underlying a chuck for supporting a semiconductor wafer; a shaft (620) extending between the stage and the chuck; and a wheel (660) coupled to the shaft to vary a distance between the chuck and the stage.
Regarding claim 22, Gangakhedkar teaches (reproduced and annotated Figs. above) the stage defines a recess, and the shaft is disposed in the recess such that a distance between a bottom of a portion of the stage defining the recess and a bottom of the shaft varies as the distance between the chuck and the stage varies.
Regarding claim 23, Gangakhedkar teaches (reproduced and annotated Figs. above) the wheel is configured to rotate relative to the shaft.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chul at al. (KR20090088731A) hereinafter Chul.
Regarding claim 1, Chul teaches (reproduced and annotated Figs. below) a height adjustable semiconductor wafer support (Fig. 3), comprising: a chuck for supporting a semiconductor wafer; an adjustment mechanism having a top surface for supporting the chuck (supporting lower surface of pin part of the chuck); and a stage coupled to the adjustment mechanism such that movement of the top surface of the adjustment mechanism relative to the stage (by male and female screw mechanisms S1, S2) changes a distance between the top surface of the adjustment mechanism and a top surface of the stage (compare Figs. 4, 5 and 7).



    PNG
    media_image2.png
    812
    866
    media_image2.png
    Greyscale

Regarding claim 9, Chul teaches (reproduced and annotated Figs. above) a height adjustable semiconductor wafer support (Fig. 3), comprising: a chuck for supporting a semiconductor wafer; an adjustment mechanism having a top surface for supporting the chuck (supporting lower surface of pin part of the chuck); and a stage coupled to the adjustment mechanism such that movement, by a motor (motor 59) of the adjustment mechanism, of the top surface of the adjustment mechanism relative to the stage changes a distance between the top surface of the adjustment mechanism and a top surface of the stage (compare Figs. 4, 5 and 7).
Regarding claim 10, Chul teaches (reproduced and annotated Figs. above) the adjustment mechanism comprises: a shaft coupled to the motor (motor 58 coupled to shaft of the adjustment mechanism via the stage and ball screw 58), wherein a first end of the shaft defines the top surface of the adjustment mechanism.

Claims 1 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jang at al. (KR 20070080536 A) hereinafter Jang.
Regarding claim 1, Jang teaches (reproduced and annotated Figs. below) a height adjustable semiconductor wafer support, comprising: a chuck for supporting a semiconductor wafer; an adjustment mechanism having a top surface for supporting the chuck; and a stage coupled to the adjustment mechanism such that movement of the top surface of the adjustment mechanism relative to the stage changes a distance between the top surface of the adjustment mechanism and a top surface of the stage (compare d1 and d2).

Claims 1-5, 8-14 and 21-23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim at al. (US Publication No. 2008/0134814 A1) hereinafter Kim.
Regarding claim 1, Kim teaches (reproduced and annotated Figs. below) a height adjustable semiconductor wafer support, comprising: a chuck for supporting a semiconductor wafer; an adjustment mechanism having a top surface for supporting the chuck; and a stage coupled to the adjustment mechanism such that movement of the top surface of the adjustment mechanism relative to the stage changes a distance between the top surface of the adjustment mechanism and a top surface of the stage.

    PNG
    media_image3.png
    595
    1197
    media_image3.png
    Greyscale

Regarding claim 2, Kim teaches (reproduced and annotated Figs. above) the adjustment mechanism comprises: a wheel (pulley 132); a belt (timing belt 154) coupled to the wheel; and a shaft (ball screw 106) coupled to the wheel, wherein: a first end of the shaft defines the top surface of the adjustment mechanism, movement of the belt in a first direction rotates the wheel in a first rotational direction, and rotation of the wheel in the first rotational direction moves the shaft in a first vertical direction to change the distance between the top surface of the adjustment mechanism and the top surface of the stage, wherein the first vertical direction corresponds to a longitudinal axis of the shaft (par. 0044-0045).
Regarding claim 3, Kim teaches (reproduced and annotated Figs. above) movement of the belt in a second direction rotates (counter clockwise by ball screw mechanism) the wheel in a second rotational direction, and rotation of the wheel in the second rotational direction moves the shaft in a second vertical direction, opposite the first vertical direction, to change the distance between the top surface of the adjustment mechanism and the top surface of the stage (par. 0044-0045).
Regarding claim 4, Kim teaches (reproduced and annotated Figs. above) the adjustment mechanism comprises: a motor (drive motor 102) that moves the belt in at least one of the first direction or the second direction.
Regarding claim 5, Kim teaches (reproduced and annotated Figs. above) a first shaft mating portion; and a first wheel mating portion, wherein the first shaft mating portion mates with the first wheel mating portion as the wheel rotates to move the shaft in the first vertical direction (threading mating portions).
Regarding claim 8, Kim teaches (reproduced and annotated Figs. above) a tensioner (tensioner 200) coupled to the belt to adjust tension in the belt (par. 0048).
Regarding claim 9, Kim teaches (reproduced and annotated Figs. above) a height adjustable semiconductor wafer support, comprising: a chuck for supporting a semiconductor wafer; an adjustment mechanism having a top surface for supporting the chuck; and a stage coupled to the adjustment mechanism such that movement, by a motor (drive motor 102) of the adjustment mechanism, of the top surface of the adjustment mechanism relative to the stage changes a distance between the top surface of the adjustment mechanism and a top surface of the stage.
Regarding claim 10, Kim teaches (reproduced and annotated Figs. above) the adjustment mechanism comprises: a shaft coupled to the motor (shaft coupled to motor 102 via belts), wherein a first end of the shaft defines the top surface of the adjustment mechanism.
Regarding claim 11, Kim teaches (reproduced and annotated Figs. above) a belt coupled to the motor and the shaft, wherein the motor moves the belt and movement of the belt in a first direction moves the shaft in a first vertical direction to change the distance between the top surface of the adjustment mechanism and the top surface of the stage, wherein the first vertical direction corresponds to a longitudinal axis of the shaft (by ball screw mechanism).
Regarding claim 12, Kim teaches (reproduced and annotated Figs. above) a wheel coupled to the belt and the shaft, wherein the movement of the belt in the first direction rotates the wheel in a first rotational direction and rotation of the wheel in the first rotational direction moves the shaft in the first vertical direction (clockwise rotation moves the haft upward because of ball screw mechanism).
Regarding claim 13, Kim teaches (reproduced and annotated Figs. above) movement of the belt in a second direction rotates the wheel in a second rotational direction, and rotation of the wheel in the second rotational direction moves the shaft in a second vertical direction, opposite the first vertical direction, to change the distance between the top surface of the adjustment mechanism and the top surface of the stage (counter clockwise rotation moves the haft downward because of ball screw mechanism).
Regarding claim 14, Kim teaches (reproduced and annotated Figs. above) a first shaft mating portion; and a first wheel mating portion, wherein the first shaft mating portion mates with the first wheel mating portion as the wheel rotates to move the shaft in the first vertical direction (threading mating portions).
Regarding claim 21, Kim teaches (reproduced and annotated Figs. above) a height adjustable semiconductor wafer support, comprising: a stage underlying a chuck for supporting a semiconductor wafer; a shaft (66) extending between the stage and the chuck; and a wheel (132) coupled to the shaft to vary a distance between the chuck and the stage.
Regarding claim 22, Kim teaches (reproduced and annotated Figs. above) the stage defines a recess (recess for the shaft 66 to pass through), and the shaft is disposed in the recess such that a distance between a bottom of a portion of the stage defining the recess and a bottom of the shaft varies as the distance between the chuck and the stage varies.
Regarding claim 23, Kim teaches (reproduced and annotated Figs. above) the wheel is configured to rotate relative to the shaft (in the ball screw mechanism wheel rotates by rotation of the belt and moves the shaft vertically).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Gangakhedkar.
Regarding claims 2-5 Jang teaches rotation of shaft 66 in the first rotational direction moves (by rotary operation rod 68 in forward and reverse directions) the shaft in a first vertical direction to change the distance between the top surface of the adjustment mechanism and the top surface of the stage, wherein the first vertical direction corresponds to a longitudinal axis of the shaft and rotation of shaft 66 in the second rotational direction moves the shaft in a second vertical direction, opposite the first vertical direction, to change the distance between the top surface of the adjustment mechanism and the top surface of the stage (because of screw mechanism); but does not teach wheel and belt mechanism to rotate the shaft.
Gangakhedkar teaches such rotational mechanism with wheel 660, belt 665, shaft 620 and motor 672 (shaft and wheel have mating portion).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Gangakhedkar in device of Jang to make the adjustment automatic and by motor.
Regarding claims 9-14, Jang teaches (reproduced and annotated Figs. above) a height adjustable semiconductor wafer support, comprising: a chuck for supporting a semiconductor wafer; an adjustment mechanism having a top surface for supporting the chuck; and a stage coupled to the adjustment mechanism such that movement, (compare d1 and d2); Jang teaches a separate tool to rotate operation rod 68; but Jang does teach the tool being a motor.
Gangakhedkar teaches such rotational mechanism with wheel 660, belt 665, shaft 620 and motor 672 (shaft and wheel have mating portion).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Gangakhedkar in device of Jang to make the adjustment automatic and by motor.

Allowable Subject Matter
Claims 15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723